DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.	
Claims Status.
This Office Action is responsive to the amendment filed on 07/28/2020. Claims 1-16 were pending. Claims 3, 4 and 10 have been cancelled. Claims 1, 5-9 have been amended. Claims 17-21   have been added.  Claims 1, 5-9 and 11-21 are now pending.  Claims 1, 5-9 and 11-21 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation alkylene, alkyltriyl, alkylquatemyl, alkyloxydiyl, alkyloxytriyl, alkyloxyquatemyl, arylene, aryltriyl, arylquatemyl, heterocyclylene, heterocyclyltriyl or heterocyclylquatemyl, and the claim also recited narrower “ very preferred C2-C6-alkylene,such as ethylene or propylene, or C2-C6-alkoxydiyl, such as 1.2-dioxyethylene or 1.3-dioxypropylenewhich” and then even more narrower “C3-C6-alkoxytriyl, such as a 1.2.3-propanetriol residue or a trimethylolpropane residue, or C4-C6-alkoxyquatemyl”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is not clear how claim 13 recites TEMPO which was excluded from compounds Ia-f by instant amendments
Claims 1, 5, 7, 11, 12, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 785 442 to Hager (Hager US 2015/0207165 is used as English language equivalent),   in view of EP 2485312 to Shigematsu (Shigematsu) and further in view of Takechi et.al Adv. Mater. 2015, 27, 2501- 2506 (Published online: March 10, 2015, Takechi).
Regarding claims 1 and 21, Hager discloses  redox flow battery for storing of electrical energy comprising a reaction cell having two electrode chambers for catholyte 
TEMPO
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hager does not expressly discloses wherein the anolyte comprises zinc salt as redox-active component as well as a compound comprising at least one residue of formulas Ia, lb, le, Id, le and/or If in the molecule. 
Shigematsu teaches a redox flow (RF) battery capable of improving an energy density comprising a reaction cell having two electrode chambers for catholyte and anolyte (Fig. 1), which are each connected to at least one store for liquid and are separated by a semipermeable membrane (Fig. 1, para 77). Shigematsu also teaches an anolyte comprising zinc salt as redox active component (para 31) a very high overpotential relative to hydrogen. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the RF battery  of Hager  with the anolyte comprising zinc salt as redox active component , as taught by 
Hager in view Shigematsu does not expressly disclose wherein the catholyte contain a compound comprising at least one residue of formula I in the molecule.
Takechi   teaches a flow battery (Title), comprising catholyte and anolyte, wherein the catholyte comprises MeOTEMPO (structure below), the structure of which reads on claimed formula Ia (R5 =alkoxy, re claim 6). Takechi also teaches that 4-methoxy-2,2,6,6-tetramethylpiperidine 1-oxyl (MeO-TEMPO) as a redox compound.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 MeO-TEMPO has excellent chemical, physical, and electrochemical stability, similar to non-substituted TEMPO, disclosed by Hager and also has a low melting point (Tm) (42 °C), i.e.  TEMPO will be easier crystalize in the catholyte solution. Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the catholyte of Hager in view Shigematsu by replacing TEMPO with structurally related MeO-TEMPO as taught by Takechi because such modification would extend at least temperature interval of using the catholyte and the battery comprising such catholyte.
Regarding the limitations: “wherein zinc is used as redox-active, energy storage anode component of the battery and undergoes reduction and oxidation at the anode during charging and discharging of the battery using the redox couple zinc (II)/zinc (0); and wherein a compound of formula Ia, lb, Ic, Id, Ie and/or If is used as redox-active, energy storage cathode component of the battery and undergoes oxidation and reduction at the cathode during charging and discharging of the battery, wherein 2.2.6.6- tetrasubstituted piperidinyloxyl units of compounds of formula la, Ib, Ic, Id, Ie and/or If are oxidized to N-oxoammonium units during the charging process and are reduced to piperidinyloxyl units when discharged” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Hager discloses the battery comprising catholyte and anolyte substantially similar to that in the claimed battery and, as such, fully capable to perform the claimed process under charging or discharging.  . As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 2, Hager discloses the electrolyte comprises water or water and an organic solvent, in which additional compounds are dissolve (para 52).
Regarding claims 5 and 7, modified Hager discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since compound of claimed formula Ia neither contains  R6 through R10  nor did X or Z and formulae limitations of claim 1 are written in alternative form, the claimed limitations considered meet.
Regarding claim 8, modified Hager discloses R5 =C3-alkoxy.
Regarding claim 11, modified Hager discloses R1=R2=R3=R4
Regarding claim 12, Shigematsu discloses RF battery which contains a solid matter zinc anode with the redox couple zinc (II)/zinc (0) (para 31).
Regarding claims 13, modified Hager discloses the invention as discussed above as applied to claim 1 and incorporated therein.  Since Hager teaches Tetrabutylammonium hexafluorophosphate as conducting salt claimed redox pair 2.2.6.6-tetramethylpiperidinyl-N-oxoammonium/2.2.6.6-tetramethyl-piperidinyl-N- oxyl is necessarily present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claims 13, modified Hager discloses the invention as discussed above as applied to claim 1 and incorporated therein.  Since Hager teaches Tetrabutylammonium hexafluorophosphate as conducting salt claimed redox pair 2.2.6.6-tetramethylpiperidinyl-N-oxoammonium/2.2.6.6-tetramethyl-piperidinyl-N- oxyl is necessarily present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claims 14, Hager discloses wherein the electrolyte contains a conducting salt which comprises anions selected from the group consisting of halogenide ions, hydroxide ions, phosphate ions, sulfate ions, perchlorate ions, hexafluorophosphate ions or tetrafluoro-borate ions, preferably a conducting salt composed of these anions and of cations selected from the group consisting of 
Regarding claims 15, Hager discloses vehicle (para 62). 
Regarding claims 16, Hager discloses mobile application (para 61).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 18-20 depend from claim 17 directly or indirectly and fall therewith.
Response to Arguments
Applicant’s arguments with respect to claim1-16  have been considered but are moot because due to new ground of rejection (Takechi reference)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727